

116 S2989 IS: Know Your Social Security Act
U.S. Senate
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2989IN THE SENATE OF THE UNITED STATESDecember 5, 2019Mr. Wyden (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to clarify the mailing requirement relating to social
			 security account statements.
	
 1.Short titleThis Act may be cited as the Know Your Social Security Act. 2.Clarification of requirement to mail social security account statements (a)In generalSection 1143 of the Social Security Act (42 U.S.C. 1320b–13) is amended—
 (1)in subsection (a)(1), by adding at the end the following: Such statement shall be provided by mail unless the requesting individual chooses electronic delivery for that request.; and
 (2)in subsection (c)(2)— (A)by striking Beginning not later than and inserting (A) Beginning not later than;
 (B)by inserting by mail after provide; and (C)by adding at the end the following:
						
 (B)In any case in which the Commissioner determines that an eligible individual described in subparagraph (A)—
 (i)has accessed their statement electronically during the 1-year period ending on any date on which the Commissioner would otherwise be required to provide such statement by mail in accordance with this paragraph; and
 (ii)has declined to receive their statement by mail for such period, the requirements of this paragraph shall be deemed to be satisfied for such period.. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to social security account statements required to be provided after the date of the enactment of this Act.